



Exhibit 10.1


DIEBOLD NIXDORF, INCORPORATED
2017 EQUITY AND PERFORMANCE INCENTIVE PLAN
AMENDED APRIL 25, 2018




ARTICLE I
ESTABLISHMENT AND PURPOSE


1.1    Purpose. The purpose of this Equity and Performance Incentive Plan (this
“Plan”) is to attract and retain directors, officers and employees for Diebold
Nixdorf, Incorporated (the “Company”) and its Subsidiaries and to provide to
such persons incentives and rewards for performance.


1.2    Participation. Persons eligible to participate in this Plan include
Employees and Directors. Subject to the provisions of this Plan, the Committee
may from time to time select those Employees and Directors to whom Awards shall
be granted and shall determine the nature and amount of those Awards. No
Employee or Director shall have the right to be granted an Award.


1.3    Duration of the Plan. This Plan shall become effective on the date that
it is approved by the Company’s shareholders (the “Effective Date”) and shall
remain in effect, subject to the right of the Board to terminate this Plan at
any time pursuant to Section 15.1, until all Shares subject to it have been
purchased or acquired. However, in no event shall any Award be granted under
this Plan on or after the tenth (10th) anniversary of the Effective Date.


ARTICLE II
DEFINITIONS


As used in this Plan,
2.1    “Annual Meeting” means the annual meeting of shareholders of the Company.


2.2    “Award” means any right granted under this Plan, including an Option, a
Stock Appreciation Right, a Restricted Share award, a Restricted Stock Unit
award, a Performance Share or a Performance Unit award, or an Other Share-Based
award.


2.3    “Award Agreement” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee which sets
forth the terms and conditions of an individual Award granted under this Plan
which may, in the discretion of the Company, be transmitted electronically to
the Participant. Each Award Agreement shall be subject to the terms and
conditions of this Plan.


2.4    “Board” means the Board of Directors of the Company.


2.5    “Business Combination” has the meaning provided in Section 2.6(c) of this
Plan.


2.6    “Change in Control” means the occurrence of any of the following:


(a)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3





--------------------------------------------------------------------------------





promulgated under the Exchange Act) of thirty percent (30%) or more of either:
(A) the then-outstanding shares of common stock of the Company (the “Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
Directors (“Voting Stock”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, or (4) any acquisition
by any Person pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (c) of this Section 2.6; or


(b)Individuals who, as of the date hereof, constitute the Board (as modified by
this subsection (b), the “Incumbent Board”), cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a Director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for Director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or


(c)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and Voting
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than fifty percent (50%) of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Voting Stock, as the case
may be, (B) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty percent (30%) or
more of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or


(d)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


A “Change in Control” will be deemed to occur (i) with respect to a Change in
Control pursuant to subsection (a) above, on the date that any Person becomes
the beneficial owner of thirty percent (30%) or more of either the Company
Common Stock or Voting Stock, (ii) with respect to a Change in Control pursuant
to subsection (b) above, on the date the members of the Incumbent Board first
cease for any reason





--------------------------------------------------------------------------------





(other than death or disability) to constitute at least a majority of the Board,
(iii) with respect to a Change in Control pursuant to subsection (c) above, on
the date the applicable transaction closes and (iv) with respect to a Change in
Control pursuant to subsection (d) above, on the date of the shareholder
approval. Notwithstanding the foregoing provisions, a “Change in Control” shall
not be deemed to have occurred for purposes of this Plan solely because of a
change in control of any Subsidiary by which the Participant may be employed.
2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


2.8    “Committee” has the meaning provided in Section 14.1 of this Plan.


2.9    “Common Shares” means shares of common stock, $1.25 par value per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Article XI of this
Plan.


2.10    “Company Common Stock” has the meaning provided in Section 2.6(a) of
this Plan.
 
2.11    “Date of Grant” means the date on which the Committee adopts a
resolution, or takes other appropriate action, expressly granting an Award to a
Participant that specifies the key terms and conditions of the Award or, if a
later date is set forth in such resolution, then such later date as is set forth
therein.


2.12    “Designated Subsidiary” means a Subsidiary that is (i) not a corporation
or (ii) a corporation in which at the time the Company owns or controls,
directly or indirectly, less than eighty percent (80%) of the total combined
voting power represented by all classes of stock issued by such corporation.


2.13    “Detrimental Activity” means any of the following:


(a)    Engaging in any activity, as an employee, principal, agent or consultant
for another entity, and in a capacity, that directly competes with the Company
or any Subsidiary in any actual product, service, or business activity (or in
any product, service, or business activity which was under active development
while the Participant was employed by the Company if such development is being
actively pursued by the Company during the one (1) year period following the
termination of the Participant’s employment by the Company or a Subsidiary) for
which the Participant has had any direct responsibility and direct involvement
during the last two (2) years of his or her employment with the Company or a
Subsidiary, in any territory in which the Company or a Subsidiary manufactures,
sells, markets, services, or installs such product or service or engages in such
business activity.


(b)    Soliciting any Employee to terminate his or her employment with the
Company or a Subsidiary.


(c)    The disclosure to anyone outside of the Company or a Subsidiary, or the
use in other than the Company or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries, acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries thereafter; provided, however, that nothing in this Plan limits
a Participant’s ability to file a charge or complaint or to communicate,
including by providing documents or other information without notice to the
Company, with the Securities and Exchange Commission or any other governmental
agency or commission (“Government Agency”) or limits a Participant’s right to
receive an award for information provided to any Government Agency.





--------------------------------------------------------------------------------





(d)    The failure or refusal to disclose promptly and to assign to the Company
upon request all right, title and interest in any invention or idea, patentable
or not, made or conceived by the Participant during the Participant’s employment
by the Company or any Subsidiary, relating in any manner to the actual or
anticipated business, research or development work of the Company or any
Subsidiary or the failure or refusal to do anything reasonably necessary to
enable the Company or any Subsidiary to secure a patent where appropriate in the
United States and in other countries.


(e)    Activity that results in “termination for cause,” as such term is defined
in the applicable Award Agreement.


2.14    “Director” means a director of the Company.


2.15    “Disability” means totally and permanently disabled as from time to time
defined under the long-term disability plan of the Company or a Subsidiary
applicable to the Participant, or, in the case where there is no applicable
plan, permanent and total disability as defined in Section 22(e)(3) of the Code
(or any successor provision); provided, however, that to the extent an amount
payable under this Plan which constitutes deferred compensation subject to
Section 409A of the Code would become payable upon Disability, “Disability” for
purposes of such payment shall not be deemed to have occurred unless the
disability also satisfies the requirements of treasury regulation 1.409A-3.


2.16    “EBIT” has the meaning provided in Section 2.24(c) of this Plan.


2.17    “EBITDA” has the meaning provided in Section 2.24(c) of this Plan.


2.18    “Effective Date” has the meaning provided in Section 1.3 of this Plan.


2.19    “Employee” means an employee of the Company or any of its Subsidiaries,
including an employee who is an officer or a Director.


2.20    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, as such law, rules and regulations may
be amended from time to time.


2.21    “Exercise Price” means, with respect to an Option or Stock Appreciation
Right, the price at which a Common Share may be purchased upon exercise thereof.


2.22    “Fair Market Value” means, as of any particular date, the closing price
of a Common Share as reported for that date on the New York Stock Exchange or,
if the Common Shares are not then listed on the New York Stock Exchange, on any
other national securities exchange on which the Common Shares are listed, or if
there are no sales on such date, on the next preceding trading day during which
a sale occurred. If there is no regular public trading market for the Common
Shares, then the Fair Market Value shall be the fair market value as determined
in good faith by the Board.


2.23    “Free Standing Rights” has the meaning provided in Section 5.1 of this
Plan.


2.24    “Government Agency” has the meaning provided in Section 2.13(c) of this
Plan.


2.25    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option under Section 422 of the Code or any successor provision.







--------------------------------------------------------------------------------





2.26    “Incumbent Board” has the meaning provided in Section 2.6(b) of this
Plan.


2.27    “Management Goals” means, for a Performance Period, the one or more
goals established by the Committee, which, for any Award shall be based only
upon the Management Objectives.
 
(a)    The Committee may provide that any evaluation of Management Goals shall
include or exclude any of the following items: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, regulations, or other laws or regulations
affecting reported results; (iv) any reorganization and restructuring programs;
(v) acquisitions or divestitures; (vi) unusual, nonrecurring or extraordinary
items identified in the Company’s audited financial statements, including
footnotes, or in management’s discussion and analysis in the Company’s annual
report; (vii) foreign exchange gains and losses; (viii) change in the Company’s
fiscal year; and (ix) any other specific unusual or nonrecurring events, or
objectively determinable category thereof.


(b)    If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
it conducts its business, or other events or circumstances render the Management
Goals unsuitable, the Committee may in its discretion modify such Management
Goals or the related minimum acceptable level of achievement, in whole or in
part, as the Committee deems appropriate and equitable.


2.28    “Management Objectives” means the measurable performance objective or
objectives selected by the Committee for purposes of establishing the Management
Goal(s) for a Performance Period with respect to any Award under this Plan. The
Management Objectives that will be used to establish the Management Goals shall
be based on the attainment of specific levels of performance of the Company, a
Subsidiary, division, business unit, operational unit, department, region or
function within the Company or Subsidiary in which the Participant is employed.
The Management Objectives applicable to any Award shall be limited to one or
more, or a combination, of the following:


(a)    Sales, including (i) net sales, (ii) unit sales volume, and
(iii) aggregate product price;


(b)    Share price, including (i) market price per share, and (ii) share price
appreciation;


(c)    Earnings, including (i) earnings per share, reflecting dilution of
shares, (ii) gross or pre-tax profits, (iii) post-tax profits, (iv) operating
profit, (v) earnings net of or including dividends, (vi) earnings net of or
including the after-tax cost of capital, (vii) earnings before (or after)
interest and taxes (“EBIT”), (viii) earnings per share from continuing
operations, diluted or basic, (ix) earnings before (or after) interest, taxes,
depreciation and amortization (“EBITDA”), (x) pre-tax operating earnings after
interest and before incentives, service fees and extraordinary or special items,
(xi) operating earnings, (xii) growth in earnings or growth in earnings per
share, and (xiii) total earnings;


(d)    Return on equity, including (i) return on equity, (ii) return on invested
capital, (iii) return or net return on assets, (iv) return on net assets,
(v) return on gross sales, (vi) return on investment, (vii) return on capital,
(viii) return on invested capital, (ix) return on committed capital,
(x) financial return ratios, (xi) value of assets, and (xii) change in assets;


(e)    Cash flow(s), including (i) operating cash flow, (ii) net cash flow,
(iii) free cash flow, and (iv) cash flow on investment;


(f)    Revenue, including (i) gross or net revenue, and (ii) changes in annual
revenues;





--------------------------------------------------------------------------------





(g)    Margins, including (i) adjusted pre-tax margin, and (ii) operating
margins;


(h)    Income, including (i) net income, and (ii) consolidated net income;


(i)    Economic value added;


(j)    Costs, including (i) operating or administrative expenses, (ii) operating
expenses as a percentage of revenue, (iii) expense or cost levels,
(iv) reduction of losses, loss ratios or expense ratios, (v) reduction in fixed
costs, (vi) expense reduction levels, (vii) operating cost management, and
(viii) cost of capital;


(k)    Financial ratings, including (i) credit rating, (ii) capital
expenditures, (iii) debt, (iv) debt reduction, (v) working capital, (vi) average
invested capital, and (vii) attainment of balance sheet or income statement
objectives;


(l)    Market or category share, including (i) market share, (ii) volume, (iii)
unit sales volume, and (iv) market share or market penetration with respect to
specific designated products or product groups and/or specific geographic areas;


(m)    Shareholder return, including (i) total shareholder return,
(ii) shareholder return based on growth measures or the attainment of a
specified share price for a specified period of time, and (iii) dividends; and


(n)    Objective nonfinancial performance criteria measuring either
(i) regulatory compliance, (ii) productivity and productivity improvements,
(iii) inventory turnover, average inventory turnover or inventory controls,
(iv) net asset turnover, (v) customer satisfaction based on specified objective
goals or company-sponsored customer surveys, (vi) employee satisfaction based on
specified objective goals or company-sponsored employee surveys, (vii) objective
employee diversity goals, (viii) employee turnover, (ix) specified objective
environmental goals, (x) specified objective social goals, (xi) specified
objective goals in corporate ethics and integrity, (xii) specified objective
safety goals, (xiii) specified objective business expansion goals or goals
relating to acquisitions or divestitures, (xiv) day sales outstanding, and
(xv) succession plan development and implementation.


Any one or more of the Management Objectives may be used on an absolute,
relative or comparative basis to measure the performance, as the Committee may
deem appropriate, or as compared to the performance of another company or a
group of comparable companies, or published or special index that the Committee,
in its sole discretion, deems appropriate, including various stock market
indices.
2.29    “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3.


2.30    “Non-qualified Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.


2.31    “Option” means an Incentive Stock Option or a Non-qualified Stock Option
granted pursuant to Article IV of this Plan.


2.32    “Other Share-Based Award” means an Award granted pursuant to Article IX,
which is payable in, valued in whole or in part by reference to, or otherwise
based on or related to Common Shares, excluding





--------------------------------------------------------------------------------





any Option, Stock Appreciation Right, Restricted Share, Restricted Stock Unit,
Performance Share or Performance Unit.


2.33    “Participant” means an Employee or Director who has been granted an
Award under this Plan.


2.34    “Performance Period” means the one (1) or more periods of time (which
shall not be less than one fiscal quarter in duration) as the Committee may
select, over which the attainment of one or more Management Goals will be
measured for purposes of determining a Participant’s right to and the payment of
an Award subject to such Performance Period.


2.35    “Performance Share” means a bookkeeping entry that records the
equivalent of one (1) Common Share awarded pursuant to Article VIII of this
Plan.


2.36    “Performance Unit” means a bookkeeping entry that records a unit
equivalent to $1.25 awarded pursuant to Article VIII of this Plan.


2.37    “Person” has the meaning provided in Section 2.6(a) of this Plan.


2.38    “Related Rights” has the meaning provided in Section 5.1 of this Plan.


2.39    “Restricted Period” has the meaning provided in Section 6.1 of this
Plan.


2.40    “Restricted Shares” means Common Shares granted or sold pursuant to
Article VI of this Plan.


2.41    “Restricted Stock Unit” means a bookkeeping entry that records the
equivalent of one Common Share awarded pursuant to Article VII of this Plan.


2.42    “Rule l6b-3” means Rule 16b-3 promulgated under the Exchange Act (or any
successor rule to Rule 16b-3) as is in effect and may be amended from time to
time.


2.43    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.


2.44    “Stock Appreciation Right” means a right granted pursuant to Article V
of this Plan.


2.45    “Subsidiary” means a corporation, company or other entity (i) more than
fifty percent (50%) of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interests representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of a grant of Incentive
Stock Options, “Subsidiary” means any corporation which is a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Code.


2.46    “Ten Percent Shareholder” means an employee of the Company, or of a
parent or subsidiary corporation within the meaning of Section 424 of the Code,
who owns (or is deemed to own pursuant to Section 424(d) of the Code) more than
ten percent (10%) of the total combined voting power of all classes of voting
stock of the Company, the Company’s parent (if any) or any Subsidiary.





--------------------------------------------------------------------------------





2.47    “Voting Stock” means at any time, the then-outstanding securities
entitled to vote generally in the election of Directors.


ARTICLE III
SHARES SUBJECT TO THE PLAN


3.1    Number of Shares. Subject to adjustment as provided in Article XI of this
Plan, the number of Common Shares that may be issued or transferred under this
Plan shall not exceed in the aggregate 6,091,117 shares. Such shares may be
shares of original issuance or treasury shares or a combination of the
foregoing.


(a)    Common Shares covered by an Award granted under this Plan will not be
counted as used unless and until they are actually issued or transferred.


(b)    If any Award is forfeited, expires, terminates, otherwise lapses or is
settled for cash, in whole or in part, without the delivery of Common Shares,
then the Common Shares covered by such forfeited, expired, terminated, lapsed or
cash-settled Award shall again be available for grant under this Plan. In the
event that withholding tax liabilities arising from an Award other than an
Option or Stock Appreciation Right are satisfied by the tendering of Common
Shares (either actually or by attestation) or by the withholding of Common
Shares by the Company, the Common Shares so tendered or withheld shall be added
to the Common Shares available for Awards under this Plan. For the avoidance of
doubt, the following will not again become available for issuance under this
Plan: (i) any Common Shares withheld in respect of taxes upon settlement of an
Option or Stock Appreciation Right, (ii) any Common Shares tendered or withheld
to pay an Exercise Price, (iii) any Common Shares subject to a Stock
Appreciation Right that are not issued in connection with its stock settlement
on exercise thereof, and (iv) any Common Shares reacquired by the Company on the
open market or otherwise using cash proceeds.


3.2    Share Limits. Notwithstanding anything in this Article III or elsewhere
in this Plan to the contrary, and subject to adjustments as provided in Article
XI of this Plan, the limits specified below shall apply to any grants of the
following types of Awards:


(a)    Incentive Stock Options. Notwithstanding any designation of an Option as
an Incentive Stock Option in an Award Agreement, to the extent the aggregate
Fair Market Value of the Common Shares with respect to which the Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (under all plans) exceeds one hundred thousand dollars ($100,000),
the portion of the Options falling within such limit shall be Incentive Stock
Options and the excess Options shall be treated as Non-qualified Stock Options.
For these purposes, Incentive Stock Options shall be taken into account in the
order in which they were granted, and the Fair Market Value of the Common Shares
shall be determined as of the time the Option was granted. Incentive Stock
Options covering no more than 6,091,117 Common Shares may be granted under this
Plan.


(b)    Non-Employee Director Limit. The aggregate dollar value of Awards granted
to any non-Employee Director in any calendar year shall not exceed Seven Hundred
and Fifty Thousand Dollars ($750,000). The value of the Awards shall be
determined based on the Fair Market Value of each Award on the Date of Grant.


3.3    Minimum Vesting Requirements. Notwithstanding any provision of this Plan
to the contrary, on and after the Effective Date, the Committee shall not award
more than five percent (5%) of the aggregate number of Common Shares that become
available for grant under this Plan as of the Effective Date pursuant





--------------------------------------------------------------------------------





to Awards that are solely subject to vesting conditions or performance periods
that are less than one (1) year following the Date of Grant of the applicable
Award, subject, in each case, to the Committee’s authority under this Plan to
vest Awards earlier, as the Committee deems appropriate, upon the occurrence of
a Change in Control, in the event of a Participant’s termination of employment
or service or otherwise as permitted by this Plan.


ARTICLE IV
OPTIONS


4.1    Grant of Options. Subject to the limits of Sections 3.2 and 3.3 and the
other terms and conditions of this Plan, the Committee may, from time to time
and upon such terms and conditions as it may determine, grant Options to
purchase Common Shares to Participants. Options granted under this Plan may be
(i) Incentive Stock Options, (ii) Non-qualified Stock Options, or
(iii) combinations of the foregoing. Incentive Stock Options may only be granted
to Participants who meet the definition of “employees” under Section 3401(c) of
the Code. Options granted under this Plan may not provide for any dividends or
dividend equivalents thereon. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions.


4.2    Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the number of Common Shares covered by the Option, the
Exercise Price of the Option, the term of the Option, whether the Option is
intended to be an Incentive Stock Option, any conditions to the exercise of the
Option, and such other terms and conditions as the Committee, in its discretion,
determines and as are consistent with this Plan.


4.3    Exercise Price. Each grant shall specify an Exercise Price per share,
which shall not be less than one hundred percent (100%) of the Fair Market Value
on the Date of Grant; provided, however, that a Ten Percent Shareholder shall
not be granted an Incentive Stock Option unless the Exercise Price per share is
at least one hundred ten percent (110%) of the Fair Market Value on the Date of
Grant and the Incentive Stock Option is not exercisable after expiration of five
(5) years from the Date of Grant.


4.4    Exercise and Form of Consideration. To the extent exercisable, Options
granted under this Plan shall be exercised by delivery of a written notice to
the Company setting forth the number of Common Shares with respect to which the
Option is being exercised, accompanied by full payment of the applicable
Exercise Price. The Committee shall determine the acceptable form of
consideration for the Exercise Price, including the method of payment, and for
an Incentive Stock Option that determination shall be made at the time of grant.
Consideration may consist of: (a) cash; (b) checks; (c) Common Shares, provided
that such Common Shares have a Fair Market Value on the date of surrender equal
to the aggregate Exercise Price and provided that accepting the Common Shares
does not result in any adverse accounting consequences to the Company;
(d) consideration received by the Company under a broker-assisted (or other)
cashless exercise program implemented by the Company in connection with this
Plan; (e) by net exercise; (f) other consideration and method of payment to the
extent permitted by applicable law and approved by the Committee; or (g) any
combination of the foregoing methods.


4.5    Related Rights. The exercise of an Option shall result in the
cancellation on a share-for-share basis of any Related Rights authorized under
Article V of this Plan.


4.6    Minimum Vesting Requirements. Subject to the exceptions stated in
Section 3.3, no Award under this Article IV shall vest sooner than twelve
(12) months from the Date of Grant.







--------------------------------------------------------------------------------





4.7    Maximum Term. No Option shall be exercisable more than 10 years from the
Date of Grant.


ARTICLE V
STOCK APPRECIATION RIGHTS


5.1    Grant of Stock Appreciation Rights. Subject to the limits of Sections 3.2
and 3.3 and the other terms and conditions of this Plan, the Committee may, from
time to time and upon such terms and conditions as it may determine, grant Stock
Appreciation Rights alone (“Free Standing Rights”) or in tandem with an Option
granted under this Plan (“Related Rights”). Any Related Right that relates to a
Non-qualified Stock Option may be granted at the same time the Option is granted
or at any time thereafter but before the exercise or expiration of the Option.
Any Related Right that relates to an Incentive Stock Option must be granted at
the same time the Incentive Stock Option is granted. Stock Appreciation Rights
granted under this Plan may not provide for any dividends or dividend
equivalents thereon. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions.


5.2    Award Agreement. Each Stock Appreciation Right shall be evidenced by an
Award Agreement that shall describe such Stock Appreciation Right, the Exercise
Price of the Stock Appreciation Right, the term of the Stock Appreciation Right,
any conditions to the exercise of such Stock Appreciation Right, identify any
related Option, and such other terms and conditions as the Committee, in its
discretion, determines and as are consistent with this Plan.


5.3    Exercise Price. Each grant shall specify an Exercise Price for a Free
Standing Right, which shall not be less than one hundred percent (100%) of the
Fair Market Value on the Date of Grant. A Related Right shall have the same
Exercise Price as the related Option, and shall be exercisable only to the same
extent as the related Option.


5.4    Exercise and Form of Consideration. To the extent exercisable, Stock
Appreciate Rights granted under this Plan shall be exercised by delivery of a
written notice to the Company setting forth the number of Common Shares with
respect to which the Stock Appreciation Right is being exercised, accompanied by
full payment of the applicable Exercise Price. The Committee shall determine the
acceptable form of consideration for the Exercise Price, including the method of
payment. Consideration may consist of: (a) cash; (b) checks; (c) Common Shares,
provided that such Common Shares have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price and provided that accepting the
Common Shares does not result in any adverse accounting consequences to the
Company; (d) consideration received by the Company under a broker-assisted (or
other) cashless exercise program implemented by the Company in connection with
this Plan; (e) by net exercise; (f) other consideration and method of payment to
the extent permitted by applicable law and approved by the Committee; or (g) any
combination of the foregoing methods.


5.5    Payment. Upon exercise of a Stock Appreciation Right, the Participant
shall be entitled to receive from the Company an amount equal to the number of
Common Shares subject to the Stock Appreciation Right that is being exercised
multiplied by the excess of the (i) Fair Market Value of a Common Share on the
date the Award is exercised, over (ii) the Exercise Price specified in the Stock
Appreciation Right or related Option. The grant shall specify whether the amount
payable by the Company on exercise of the Stock Appreciation Right shall be paid
in cash, in Common Shares or in any combination thereof and may either grant to
the Participant or retain in the Committee the right to elect among those
alternatives. Any grant may specify that the amount payable on exercise of a
Stock Appreciation Right may not exceed a maximum specified by the Committee at
the Date of Grant.







--------------------------------------------------------------------------------





5.6    Minimum Vesting Requirements. Subject to the exceptions stated in
Section 3.3, no Award under this Article V shall vest sooner than twelve
(12) months from the Date of Grant.


5.7    Maximum Term. No Stock Appreciation Right shall be exercisable more than
ten (10) years from the Date of Grant.


ARTICLE VI
RESTRICTED SHARES


6.1    Grant of Restricted Shares. Subject to the limits of Sections 3.2 and 3.3
and the other terms and conditions of this Plan, the Committee may, from time to
time and upon such terms and conditions as it may determine, grant Restricted
Shares to Participants. Each such grant shall provide that during the period for
which substantial risk of forfeiture is to continue (the “Restricted Period”),
the transferability of the Restricted Shares shall be prohibited or restricted
in the manner and to the extent prescribed by the Committee at the Date of Grant
(which restrictions may include, without limitation, rights of repurchase or
first refusal in the Company or provisions subjecting the Restricted Shares to
continuing substantial risk of forfeiture in the hands of any transferee). Each
such grant may utilize any or all of the authorizations, and shall be subject to
all of the requirements, contained in the following provisions.


6.2    Award Agreement. Each grant of Restricted Shares shall be evidenced by an
Award Agreement that shall specify the number of Restricted Shares subject to
the Award, the Restricted Period, any other conditions or restrictions on the
Award, and such other terms and conditions as the Committee, in its discretion,
determines and as are consistent with this Plan.


6.3    Rights. Each such grant shall constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, and unless otherwise determined by the Committee,
entitling such Participant to voting, dividend and other ownership rights,
subject to the substantial risk of forfeiture and the Restricted Period.


6.4    Certificates. Unless otherwise directed by the Committee, all
certificates representing Restricted Shares shall be held in custody by the
Company until all restrictions thereon shall have lapsed, together with a stock
power executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such Restricted Shares.


6.5    Minimum Vesting Requirements. Subject to the exceptions stated in
Section 3.3, no Award under this Article VI shall vest sooner than twelve
(12) months from the Date of Grant.


ARTICLE VII
RESTRICTED STOCK UNITS


7.1    Grant of Restricted Stock Units. Subject to the limits of Sections 3.2
and 3.3 and the other terms and conditions of this Plan, the Committee may, from
time to time and upon such terms and conditions as it may determine, grant
Restricted Stock Units to Participants. Each Restricted Stock Unit represents
one (1) Common Share. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions.


7.2    Award Agreement. Each grant of Restricted Stock Units shall be evidenced
by an Award Agreement that shall specify the number of Restricted Stock Units
subject to the Award, the Restricted Period,





--------------------------------------------------------------------------------





any other conditions or restrictions on the Award, and such other terms and
conditions as the Committee, in its discretion, determines and as are consistent
with this Plan.


7.3    Rights. No Common Shares shall be issued at the time a Restricted Stock
Unit is granted, and a Participant shall have no voting rights with respect
thereto. Restricted Stock Units shall be subject to forfeiture until the
expiration of the Restricted Period and satisfaction of any applicable
conditions, including vesting time periods or performance requirements, to the
extent provided in the applicable Award Agreement.


7.4    Dividend Equivalents. At the discretion of the Committee, each Restricted
Stock Unit may be credited with dividend equivalents or other equivalent
distributions. Dividend equivalents or other equivalent distributions shall be
paid on a current basis unless the Award Agreement requires otherwise; provided,
however dividend equivalents or other equivalent distributions on Restricted
Stock Units that are subject to performance requirements, including Management
Goals, shall be deferred until and paid contingent upon the level of achievement
of the applicable performance or Management Goals at the end of the related
Performance Period.


7.5    Payment. Each grant shall specify the time and manner of payment of
Restricted Stock Units. Any grant may specify that the amount payable with
respect thereto may be paid by the Company in cash, in Common Shares or in any
combination thereof and may either grant to the Participant or retain in the
Committee the right to elect among those alternatives.


7.6    Minimum Vesting Requirements. Subject to the exceptions stated in
Section 3.3, no Award under this Article VII shall vest sooner than twelve
(12) months from the Date of Grant.


ARTICLE VIII
PERFORMANCE UNITS AND PERFORMANCE SHARES
 
8.1    Grant of Performance Shares and Performance Units. Subject to the limits
of Sections 3.2 and 3.3 and the other terms and conditions of this Plan, the
Committee may, from time to time and upon such terms and conditions as it may
determine, grant Performance Shares and Performance Units to Participants that
will become payable upon achievement of specified performance goals, which may
include Management Goals. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions.


8.2    Award Agreement. Each grant of Performance Shares or Performance Units
shall be evidenced by an Award Agreement that shall specify the number of
Performance Shares or Performance Units subject to the Award, the performance
objectives (which may include Management Goals), the Performance Period
applicable to the Award, any other conditions or restrictions on the Award, and
such other terms and conditions as the Committee, in its discretion, determines
and as are consistent with this Plan.


8.3    Performance Objectives. Any grant of Performance Shares or Performance
Units shall specify the performance objectives, which may include Management
Goals, which, if achieved, will result in payment or early payment of the Award.
Each grant may specify a minimum acceptable level of achievement of the
performance objectives and shall set forth a formula for determining the number
of Performance Shares or Performance Units that will be earned if performance is
at or above the minimum level, but falls short of full achievement of the
specified performance objectives. Before the Performance Shares or Performance
Units shall be earned and paid, the Committee must determine the level of
achievement of the performance objectives.





--------------------------------------------------------------------------------





8.4    Dividends and Dividend Equivalents. The Committee may, at the Date of
Grant of Performance Shares or Performance Units, provide for the payment of
dividends or dividend equivalents to the Participant thereof either in cash or
in additional Common Shares, subject in all cases to deferral and payment on a
contingent basis based on the Participant’s earning of the Performance Shares or
Performance Units with respect to which such dividend equivalents are paid.


8.5    Payment. Each grant shall specify the time and manner of payment of
Performance Shares or Performance Units which have been earned. Any grant may
specify that the amount payable with respect thereto may be paid by the Company
in cash, in Common Shares or in any combination thereof and may either grant to
the Participant or retain in the Committee the right to elect among those
alternatives.


8.6    Minimum Vesting Requirements. Subject to the exceptions stated in
Section 3.3, no Award under this Article VIII shall have a Performance Period of
less than twelve (12) months from the Date of Grant.


ARTICLE IX
OTHER SHARE-BASED AWARDS


9.1    Grant of Other Share-Based Awards. Subject to the limits of Sections 3.2
and 3.3 and the other terms and conditions of this Plan, the Committee may, from
time to time and upon such terms and conditions as it may determine, grant Other
Share-Based Awards not otherwise described by the terms of this Plan to
Participants. Such Awards may involve the transfer of actual Common Shares to
Participants and may include Awards designed to comply with or take advantage of
applicable local laws of jurisdictions other than the United States. Each Other
Share-Based Award will be expressed in terms of Common Shares or units based on
Common Shares. Each such grant may utilize any or all of the authorizations, and
shall be subject to all of the requirements, contained in the following
provisions.


9.2    Award Agreement. Each grant of an Other Share-Based Award shall be
evidenced by an Award Agreement that will specify the number of Common Shares or
units covered by the Award, any conditions related to the Award, and such other
terms and conditions as the Committee, in its discretion, determines and as are
consistent with this Plan.


9.3    Payment. Payment, if any, with respect to an Other Share-Based Award,
will be made in accordance with the terms of the Award, in cash, in Common
Shares or a combination of both as determined by the Committee.


9.4    Minimum Vesting Requirements. Subject to the exceptions stated in
Section 3.3, no Award under this Article IX shall vest sooner than twelve
(12) months from the Date of Grant.


ARTICLE X
TRANSFERABILITY


10.1    Transfer Limits. Except as otherwise determined by the Committee, no
Options, Stock Appreciation Right or other derivative security granted under
this Plan shall be transferable by a Participant other than by will or the laws
of descent and distribution, except (in the case of a Participant who is not a
Director or officer of the Company) to a fully revocable trust of which the
holder is treated as the owner for federal income tax purposes, and in no event
will any such Award granted under this Plan be transferred for value. Except as
otherwise determined by the Committee, Options and Stock Appreciation Rights
shall be exercisable during the Participant’s lifetime only by him or her or by
his or her guardian or legal representative.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Committee in its sole discretion may provide
for transferability of Options and Stock Appreciation Rights under this Plan so
long as such provisions will not disqualify the exemption for other awards under
Rule 16b-3 and so long as such transfer is not to a third-party entity,
including financial institutions.


10.2    Further Restrictions. The Committee may specify at the Date of Grant
that part or all of the Common Shares that are (i) to be issued or transferred
by the Company upon the exercise of Options or Stock Appreciation Rights or upon
payment under any grant of Performance Shares, Performance Units, Restricted
Stock Units or Other Share-Based Awards or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Article VI of this Plan, shall be subject to further restrictions on transfer.


ARTICLE XI
ADJUSTMENTS


The Committee shall make or provide for such adjustments in the numbers of
Common Shares covered by outstanding Awards granted hereunder, in the prices per
share applicable to such Options and Stock Appreciation Rights and in the kind
of shares covered thereby, as the Board, in its sole discretion, exercised in
good faith, may determine is equitably required to prevent dilution or
enlargement of the rights of Participants that otherwise would result from
(a) any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, or (b) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (c) any other corporate transaction or event
having an effect similar to any of the foregoing. Moreover, in the event of any
such transaction or event, the Committee, in its discretion, may provide in
substitution for any or all outstanding Awards under this Plan such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
Awards so replaced. In addition, for each Option or Stock Appreciation Right
with an Exercise Price greater than the consideration offered in connection with
any such transaction or event or Change in Control, the Committee may in its
sole discretion elect to cancel such Option or Stock Appreciation Right without
any payment to the person holding such Option or Stock Appreciation Right. The
Committee may also make or provide for such adjustments in the numbers of shares
specified in Section 3.2 of this Plan as the Committee in its sole discretion,
exercised in good faith, may determine is appropriate to reflect any transaction
or event described in this Article XI.
ARTICLE XII
TAX WITHHOLDING


To the extent that the Company is required to withhold federal, state, local or
foreign taxes in connection with any payment made or benefit realized by a
Participant or other person under this Plan, and the amounts available to the
Company for such withholding are insufficient, it shall be a condition to the
receipt of such payment or the realization of such benefit that the Participant
or such other person make arrangements satisfactory to the Company for payment
of the balance of such taxes required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. Participants shall also make such arrangements as the Company may
require for the payment of any withholding tax obligations that may arise in
connection with the disposition of shares acquired upon the exercise of Options.
In no event, however, shall the Company accept Common Shares for payment of
taxes in excess of required tax withholding rates (or, after the Company’s
adoption of ASU 2016-09, Compensation-Stock Compensation (Topic 718) dated
March, 2016, in excess of maximum applicable tax rates), except that, in the
discretion of the Committee, a Participant or such other person may surrender
Common Shares owned for more than six (6) months to satisfy any tax obligations
resulting from any such transaction.





--------------------------------------------------------------------------------





ARTICLE XIII
SUBSIDIARIES AND NON-US JURISDICTIONS


13.1    Participation by Employees of Designated Subsidiaries. As a condition to
the effectiveness of any grant or Award to be made hereunder to a Participant
who is an employee of a Designated Subsidiary, whether or not such Participant
is also employed by the Company or another Subsidiary, the Committee may require
such Designated Subsidiary to agree to transfer to such employee (when, as and
if provided for under this Plan and any applicable agreement entered into with
any such employee pursuant to this Plan) the Common Shares that would otherwise
be delivered by the Company, upon receipt by such Designated Subsidiary of any
consideration then otherwise payable by such Participant to the Company. Any
such award shall be evidenced by an agreement between the Participant and the
Designated Subsidiary, in lieu of the Company, on terms consistent with this
Plan and approved by the Committee and such Designated Subsidiary. All such
Common Shares so delivered by or to a Designated Subsidiary shall be treated as
if they had been delivered by or to the Company for purposes of Article III of
this Plan, and all references to the Company in this Plan shall be deemed to
refer to such Designated Subsidiary, except for purposes of the definition of
“Board” and “Committee” and except in other cases where the context otherwise
requires.


13.2    Employees Outside the US. In order to facilitate the making of any grant
or combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to or amendments, restatements or alternative versions
of this Plan as it may consider necessary or appropriate for such purposes,
without thereby affecting the terms of this Plan as in effect for any other
purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments or restatements,
however, shall include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the shareholders of the
Company.


ARTICLE XIV
ADMINISTRATION


14.1    Delegation to Committee. The Board hereby delegates authority to
administer this Plan to the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board hereafter designated by the
Board to administer this Plan, and the term “Committee” shall apply to any
persons to whom such power is delegated. The Committee described in this
Section 14.1 may from time to time delegate all or any part of its authority
under this Plan to a subcommittee thereof (to the extent of any such delegation,
references in this Plan to the Committee will be deemed to be references to such
subcommittee). A majority of the Committee (or subcommittee thereof) shall
constitute a quorum, and the action of the members of the Committee (or
subcommittee thereof) present at any meeting at which a quorum is present, or
acts unanimously approved in writing, shall be the acts of the Committee (or
subcommittee thereof).


14.2    Committee Requirements. Except as otherwise determined by the Board, the
Committee shall consist solely of two (2) or more Non-Employee Directors. The
Board shall have discretion to determine whether it intends to comply with the
exemption requirements of Section 16b-3 of the Code. However, if the Board
intends to satisfy such exemption requirements, with respect to any insider
subject to Section 16 of the Exchange Act, the Committee shall be a compensation
committee of the Board that at all times consists solely of two (2) or more
Non-Employee Directors. Within the scope of that authority, the Board or the





--------------------------------------------------------------------------------





Committee may delegate to a committee of one (1) or more members of the Board
who are not Non-Employee Directors the authority to grant Awards to eligible
persons who are not then subject to Section 16 of the Exchange Act. Nothing
herein shall create an inference that an Award is not validly granted under this
Plan in the event Awards are granted under this Plan by a Committee that does
not at all times consist solely of two (2) or more Non-Employee Directors.


14.3    Interpretation. The interpretation and construction by the Committee of
any provision of this Plan or of any Award Agreement and any determination by
the Committee pursuant to any provision of this Plan or of any such Award
Agreement, notification or document shall be final and conclusive. No member of
the Board or the Committee shall be liable for any such action or determination
made in good faith.


14.4    Company’s Rights Upon Occurrence of Detrimental Activity. Any Award
Agreement may provide (whether or not such would result in additional tax to a
Participant under Section 409A of the Code) that if a Participant, either during
employment by the Company or a Subsidiary or within a specified period after
termination of such employment, shall engage in any Detrimental Activity, and
the Board shall so find, forthwith upon notice of such finding, the Participant
shall, unless otherwise provided in the Award Agreement:


(a)    Return to the Company, in exchange for payment by the Company of any
amount actually paid therefor by the Participant, all Common Shares that the
Participant has not disposed of that were offered pursuant to this Plan within a
specified period prior to the date of the commencement of such Detrimental
Activity, and


(b)    With respect to any Common Shares so acquired that the Participant has
disposed of, pay to the Company in cash the difference between: (i) any amount
actually paid therefor by the Participant pursuant to this Plan, and (ii) the
Fair Market Value of the Common Shares on the date of such acquisition.


To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts (but only to the extent
that such amount would not be considered “nonqualified deferred compensation”
within the meaning of Section 409A of the Code) that may be owing from time to
time by the Company or a Subsidiary to the Participant, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason.
14.5    Clawback. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any of the foregoing) will be subject to such deductions and clawback as may be
required or permitted to be made pursuant to such law, government regulation,
stock exchange listing requirement or policy (or pursuant to any other policy
adopted by the Company at the direction of the Board, including the Company’s
current clawback policy).


14.6    Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Plan and any grants made hereunder comply with the
provisions of Section 409A of the Code. This Plan and any grants made hereunder
shall be administered in a manner consistent with this intent.


14.7    Fractional Shares. The Company shall not be required to issue any
fractional Common Shares pursuant to this Plan. The Committee may provide for
the elimination of fractions or for the settlement of fractions in cash.





--------------------------------------------------------------------------------





ARTICLE XV
AMENDMENT AND TERMINATION


15.1    Amendment or Termination Authority. The Company, by action of the Board
(or its designee), may at any time and from time to time amend or terminate this
Plan in whole or in part. Any amendment which must be approved by the
shareholders of the Company in order to comply with applicable law or the rules
of any national securities exchange upon which the Common Shares are traded or
quoted shall not be effective unless and until such approval has been obtained.
Presentation of this Plan or any amendment thereof for shareholder approval
shall not be construed to limit the Company’s authority to offer similar or
dissimilar benefits in plans that do not require shareholder approval. Any
amendment or termination of this Plan shall not impair in any material way the
rights or obligations of any Participant under any Award that is outstanding as
of the effective date of the amendment or termination without the written
consent of the Participant. The Committee shall maintain its right to exercise
its authority under this Plan with respect to any outstanding Awards at the
effective date of termination.
 
15.2    Deferrals. Except with respect to Options and Stock Appreciation Rights,
the Committee may permit Participants to elect to defer the issuance of Common
Shares or the settlement of awards in cash under this Plan pursuant to such
rules, procedures or programs as it may establish for purposes of this Plan and
which are intended to comply with the requirements of Section 409A of the Code.
The Committee also may provide that deferred settlements include the payment or
crediting of dividend equivalents or interest on the deferral amounts.


15.3    Conditions. The Committee may condition the grant of any Award or
combination of Awards authorized under this Plan on the surrender or deferral by
the Participant of his or her right to receive a cash bonus or other
compensation otherwise payable by the Company or a Subsidiary to the
Participant.


15.4    Special Circumstances. If permitted by Section 409A of the Code in case
of termination of employment by reason of death, Disability or normal or early
retirement, or in the case of hardship or other special circumstances, of a
Participant who holds Options or Stock Appreciation Rights not immediately
exercisable in full, or any Restricted Shares or Restricted Stock Units as to
which the substantial risk of forfeiture or the prohibition or restriction on
transfer has not lapsed, or any Performance Shares or Performance Units which
have not been fully earned, or Other Share-Based Awards subject to restrictions
or conditions, the Committee may, in its sole discretion, accelerate the time at
which such Options or Stock Appreciation Rights may be exercised, or the time at
which such substantial risk of forfeiture or prohibition or restriction on
transfer will lapse for Restricted Shares or Restricted Units, or the time at
which such Performance Shares or Performance Units will be deemed to have been
fully earned, or the time when such restrictions or conditions will terminate
with respect to Other or Share-Based Awards, or may waive any other limitation
or requirement under any such Award.


15.5    Change in Exercise Price Prohibited. Except in connection with a
corporate transaction or event described in Article XI of this Plan, the terms
of outstanding Awards may not be amended to reduce the Exercise Price of
outstanding Options or Stock Appreciation Rights, or cancel outstanding Options
or Stock Appreciation Rights in exchange for cash, other awards or Options or
Stock Appreciation Rights with an Exercise Price that is less than the Exercise
Price of the original Option Stock Appreciation Right, as applicable, without
shareholder approval.


15.6    No Right to Continued Employment. This Plan shall not confer upon any
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor shall it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate





--------------------------------------------------------------------------------





such Participant’s employment or other service at any time. Prior to exercise of
any Option, and prior to exercise, payment or delivery pursuant to any other
Award, the Participant may be required, at the Company’s request, to certify in
a manner reasonably acceptable to the Company that the Participant has not
engaged in, and has no present intention to engage in the future in, any
Detrimental Activity.


15.7    Incentive Stock Options. To the extent that any provision of this Plan
would prevent any Option that was intended to qualify as an Incentive Stock
Option from qualifying as such, that provision shall be null and void with
respect to such Option. Such provision, however, shall remain in effect for
other Options and there shall be no further effect on any provision of this
Plan.


ARTICLE XVI
GOVERNING LAW
 
This Plan and all Awards granted and actions taken thereunder shall be governed
by and construed in accordance with the internal substantive laws of the State
of Ohio, without regard to conflicts of law principles thereof.





